DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201364249 to Ono et al., (hereinafter referred to as Ono) provided by Applicant in the IDS filed January 10, 2020, in view of US2014/0298844 to Luo et al., hereinafter referred to as Luo, and in further view of JP05-066430 to Sakamoto et al., (hereinafter referred to as Sakmoto) provided by Applicant in the IDS filed January 10, 2020.
In reference to claim 7, Ono as modified by Luo and  disclose the claimed invention.
Ono discloses an outdoor unit of an air-conditioning apparatus, comprising: 
a housing (50); 
above the front and rear extended drain channel); 
the housing including a base (60) provided with a water drainage groove (61) and a water drainage hole (69) for draining defrost water generated on the heat exchanger to an outside, the base having three surfaces (L1, L2, L4) located at different heights that are, in order from top (L4), a first surface, a second surface (L2), and a third surface (L1) that is a bottom surface of the water drainage groove (61) and is provided with the water drainage hole. 
Ono Fails to disclose a water guide plate disposed below the heat exchanger for  receiving defrost water generated on the heat exchanger and guiding the defrost water to the water drainage groove, a lower end of the water guide plate being located lower than the first surface.
Luo teaches that in the art of outdoor refrigeration units, that it is a known method to provide the unit with a water guide plate (73) disposed below a heat exchanger (30) for receiving defrost water generated on the heat exchanger and guiding the defrost water to a water drainage groove (72), a lower end of the water guide plate being located lower than the top most surface, see figure 5. Luo teaches that this method supports the heat exchanger while guiding the drain water to the drain holes [0046] to prevent water from being in contact with wirings [0011]. This is strong evidence that modifying Ono as claimed would produce predictable result (e.g. guide the drain water from the outdoor heat exchanger to the drainage groove). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ono by Luo such that a water guide plate disposed below the heat exchanger for  receiving defrost water generated on the heat exchanger and guiding the defrost water to the water drainage groove, a lower end of the water guide plate being located lower 
Ono as modified supra fails to disclose a control box disposed in the housing and configured to control the outdoor unit, the controller disposed on the first surface of the base. However Ono does disclose that surface L4 includes a surface (23a) for fixing components (namely the compressor [0069]). Accordingly, Ono teaches mounting necessary machine equipment to surface L4 (top surface). 
Further, Sakamoto teaches that it is known in the art of outdoor refrigeration units to provide a control box (3) on the base (claim 1). This is strong evidence that modifying  Ono as claimed would produce predictable result (e.g. provide a platform for installing a control box of the unit). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ono by Sakamoto such that a control box was disposed in the housing and configured to control the outdoor unit, the controller disposed on the first surface (L4)  of the base since Ono teaches that this surface is appropriate for component mounting, and since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a space for mounting the control electronics.




Allowable Subject Matter
Claims 1, 2, and 4-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including:
Specifically, Ono is the closest prior art of record and teaches some of the features of claim 1 including: An outdoor unit of an air-conditioning apparatus (20), comprising: a housing (50); a heat exchanger (25) provided in an upper part of an inside of the housing, the housing including a base (60), the base being provided with a water drainage groove (61)  and a water drainage hole (69) for draining defrost water generated on the heat exchanger to an outside, the base having three surfaces (L1, L2, L4) located at different heights that are, in order from top, a first surface (L4) , a second surface (L2), and a third surface (L1) that is a bottom surface of the water drainage groove and is provided with the water drainage hole (69). Ono fails to disclose the control box disposed on the base, the control box being disposed on the first surface, the control box having a box part and a leg part that extends downward from the box part, the leg part having, at a part of the leg part that is in contact with the base, a recess having a volume of more than 0 cm3 and less than or equal to 10 cm3 as required by instant claim 1. Although Sakamoto teaches a control box disposed on a base and there is motivation for providing the control box on the upper most surface of the base (see rejection of claim 7 supra) there is no teaching, suggestion or motivation in the art that the control box having a box part and a leg part that extends downward from the box part, the leg part having, at a part of the leg part that is in contact with the base, a recess having a volume of more than 0 cm3 and less than or equal to 10 cm3. Accordingly, one skilled in the art would not be motivated to modify Ono as claimed without improper hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763